Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 1 of 12 PageID #: 2087




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

  CHRISTOPHER L. SCRUGGS,                               )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )        No. 2:18-cv-00459-JPH-MJD
                                                        )
  JACKIE WEST-DENNING, M.D.,                            )
                                                        )
                                Defendant.              )

                 Order Denying Mr. Scruggs’s Motion for Summary Judgment,
                    Granting Defendant’s Motion for Summary Judgment,
                           and Directing Entry of Final Judgment

         Christopher L. Scruggs brings Eighth Amendment claims against Dr. Jackie West-Denning

  for unnecessary infliction of pain and deliberate indifference to his serious medical needs. Before

  the Court are the parties' cross-motions for summary judgment. For the reasons explained in this

  Order, Mr. Scruggs’ motion is denied, and Dr. West-Denning’s motion is granted.

                                I. Summary Judgment Legal Standard

         A motion for summary judgment asks the Court to find that a trial is unnecessary because

  there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

  as a matter of law. See Fed. R. Civ. P. 56(a). On summary judgment, a party must show the Court

  what evidence it has that would convince a trier of fact to accept its version of the events. Gekas

  v. Vasilades, 814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary judgment

  if no reasonable fact-finder could return a verdict for the non-moving party. Nelson v. Miller, 570

  F.3d 868, 875 (7th Cir. 2009). To survive a motion for summary judgment, the non-moving party

  must set forth specific, admissible evidence showing that there is a material issue for trial. Celotex

  Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record in the light most favorable



                                                    1
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 2 of 12 PageID #: 2088




  to the non-moving party and draws all reasonable inferences in that party’s favor. Skiba v. Illinois

  Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility

  determinations on summary judgment because those tasks are left to the fact-finder. Miller v.

  Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need only consider the cited materials,

  Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals has repeatedly assured the

  district courts that they are not required to “scour every inch of the record” for evidence that is

  potentially relevant to the summary judgment motion before them. Grant v. Tr. of Ind. Univ., 870

  F.3d 562, 573-74 (7th Cir. 2017). The non-moving party bears the burden of specifically

  identifying the relevant evidence of record. D.Z. v. Buell, 796 F.3d 749, 756 (7th Cir. 2015). This

  is in part because summary judgment is the “put up or shut up” moment in a lawsuit. Grant, 870

  F.3d at 568.

         When reviewing cross-motions for summary judgment, all reasonable inferences are drawn

  in favor of the party against whom the motion was made. Valenti v. Lawson, 889 F.3d 427, 429

  (7th Cir. 2018) (citing Tripp v. Scholz, 872 F.3d 857, 862 (7th Cir. 2017)). The existence of cross-

  motions for summary judgment does not imply that there are no genuine issues of material fact.

  R.J. Corman Derailment Servs., LLC v. Int’l Union of Operating Engineers, Local Union 150,

  AFL-CIO, 335 F.3d 643, 647 (7th Cir. 2003).

                                         II. Facts of the Case

         Consistent with the legal standards set out above, the following facts are undisputed.

  Whitaker v. Milwaukee Cnty., 772 F.3d 802, 808 (7th Cir. 2014). That is, these statements of fact

  are not necessarily objectively true, but as the summary judgment standard requires, the undisputed




                                                   2
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 3 of 12 PageID #: 2089




  facts and any disputed evidence are presented in the light most favorable to the non-moving party.

  Whitaker v. Wisc. Dep’t of Health Serv’s, 849 F.3d 681, 683 (7th Cir. 2017). 1

         Dr. West-Denning is a physician who was licensed to practice medicine in Indiana at all

  times relevant to this action. She was employed by Wexford of Indiana, LLC, a company under

  contract to provide medical services in Indiana prisons, at the Wabash Valley Correctional Facility

  (WVCF). She worked at WVCF for only a ten-month period, from October 23, 2017 to July 26,

  2018. Dkt. 110-1 (affidavit of Dr. West-Denning) at ¶¶ 1-2.

         Dr. West-Denning saw Mr. Scruggs a single time, on January 9, 2018. Id. at ¶ 10. It was

  Dr. West-Denning’s understanding that she was supposed to be Mr. Scruggs’ doctor while she was

  at the WVCF. Id. But because of Mr. Scruggs’ threats against her (discussed below), she could

  not continue to be his doctor. Id. at ¶ 6.

         Because Mr. Scruggs was to be Dr. West-Denning’s patient, she reviewed his medical

  records before meeting him. On January 8, 2018, just one day before she met

  Mr. Scruggs, Dr. West-Denning issued a Formulary Exception Request (“FER”) for 300 mg

  Neurontin twice daily to manage Mr. Scruggs’ pain. Id. at ¶ 7; dkt. 110-2; dkt. 120-1 at p. 17.

  Dr. West-Denning states her intent was to extend Mr. Scruggs’ Neurontin long enough to allow

  her an opportunity to personally assess and evaluate Mr. Scruggs. Dkt. 110-1 at ¶ 7. On the same

  date, Dr. West-Denning ordered an x-ray of Mr. Scruggs’s lower back. Id. at ¶ 8; dkt. 110-3.

  Mr. Scruggs disputes Dr. West-Denning’s testimony concerning her intent and points to the non-



         1
             Mr. Scruggs disputes many of these facts. See dkt. 120. Where a fact asserted by Dr.
  West-Denning is supported by admissible evidence and Mr. Scruggs does not designate evidence
  contesting the fact but only asserts his belief, opinion, or interpretation, the Court accepts the fact
  as true for summary judgment purposes. See S.D. Ind. L.R. 56-1(e) (“A party must support each
  fact the party asserts in a brief with a citation to a discovery response, a deposition, an affidavit,
  or other admissible evidence.”). If Mr. Scruggs’ belief or interpretation is a reasonable inference,
  it will be construed in his favor and framed in that manner. Whitaker, 849 F.3d at 683.
                                                    3
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 4 of 12 PageID #: 2090




  formulary request form for the Neurontin that reflects an order for ninety days and one refill.

  Dkt. 120 at p. 2.

         In January 2018, Mr. Scruggs was on a hunger strike. Dkt. 110-11 (Scruggs deposition) at

  pp. 14-16. He refused to eat soy, meat, and gluten, but ate apples and corn flakes and drank water.

  Id. at pp. 24-25. On January 9, 2018, Mr. Scruggs complained to custody and nursing staff that he

  was having chest pain. Dkt. 110-1 at ¶ 9. He was taken to the medical unit, where his reported

  symptoms were recorded as fatigue, vision changes, dyspnea, dyspnea on exertion, orthopnea and

  paroxysmal nocturnal dyspnea, chest pain, claudication, edema, irregular heartbeat/palpitations

  and syncope, diaphoresis, lightheadedness, confusion, dizziness, and headache. Dkt. 110-5 at p. 2.

         Dr. West-Denning met Mr. Scruggs during this event. This was their only face-to-face

  meeting. Id. at ¶ 10; dkt. 110-5 (medical record from January 9, 2018). The details of the visit were

  recorded and entered into the medical computer system at 5:21 p.m. Id.

         Dr. West-Denning’s medical record of this meeting reports that Mr. Scruggs was

  “argumentative, wanted to discuss his diet, mattress” and “appeared to be in no distress.”

  Dkt. 110-5 at p. 3; dkt. 110-1 at ¶ 11. Mr. Scruggs disputes this description of his demeanor,

  contending that the order of the events is wrong and denying that he talked about his mattress.

  Dkt. 120 at p. 2. Dr. West-Denning testified that she conducted a full review of systems (ROS) of

  Mr. Scruggs. Dkt. 110-1 at ¶ 11; dkt. 110-5 at pp. 1-4. Dr. West-Denning observed that

  Mr. Scruggs’ neurological function appeared normal, he had no heart murmurs, his breathing was

  normal, he had good skin turgor, he had moist mucous membranes, his gait was intact, and he did

  not show signs of diaphoresis. Id. Mr. Scruggs’s good skin turgor and moist mucous membranes

  indicated that he was not dehydrated. (Ex. A, at ¶¶ 12-13.) Mr. Scruggs contends that Dr. West-

  Denning never examined him and cites to the complaint in this action and his deposition testimony



                                                   4
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 5 of 12 PageID #: 2091




  in support of that contention. Dkt. 120 at p. 3, citing to Exhibit I (his deposition) and Exhibit M

  (the complaint).

         Diaphoresis is abnormal sweating which is often associated with a heart attack or

  hypoglycemia. Dkt. 110-1 at ¶ 14. Dr. West-Denning examined Mr. Scruggs for diaphoresis due

  to his complaints of chest pain and his statements that he was on a hunger strike. Mr. Scruggs did

  not display signs of diaphoresis, which is one metric Dr. West-Denning used in her physical

  examination to rule out both a heart attack and low blood sugar as the cause of his symptoms. Id.

         Dr. West-Denning asked Mr. Scruggs if he was experiencing any lightheadedness, to which

  he indicated he was, but attributed it to his not eating. Dkt. 110-1 at ¶ 18; dkt. 110-11 at p. 26.

  Dr. West-Denning recorded that Mr. Scruggs was negative for dizziness, but that he was positive

  for lightheadedness. Dkt. 110-1 at ¶ 18. Lightheadedness can occur with a heart attack or with

  dehydration. Id. Mr. Scruggs denied being nauseous, vomiting, or having diarrhea. Based on the

  limited information provided by Mr. Scruggs, Dr. West-Denning felt as though his symptoms more

  closely resembled lightheadedness. Id.

         Dr. West-Denning ordered an electrocardiogram (EKG). Id. at ¶ 15; dkt. 110-6; dkt. 110-11

  at pp. 26-27. Dr. West-Denning asserts that Mr. Scruggs also had an EKG on December 29, 2017.

  Dkt. 110-1 at ¶ 16; dkt. 110-7. She noted the January 9, 2018 EKG results were largely unchanged

  from the December EKG and that both EKGs were generally within the normal range. Dkt. 110-1

  at ¶ 16; dkts. 110-6 & 110-7. However, Mr. Scruggs contends that he did not have an EKG in

  December 2017 and that Dr. West-Denning fabricated this evidence. Dkt. 120 at p. 3, ¶ 5. 2



         2
           Mr. Scruggs responded to Dr. West-Denning’s cross-motion for summary judgment with
  a 16-page brief and 1,255 pages of exhibits. Dkt. 120. He contends that he received his medical
  records in a different case he is pursuing in this district, Scruggs v. Sims, No. 2:18-cv-00460-JRS-
  MJD, and that the December 29, 2017, EKG report is not among those records. He attached those
  medical records to the instant response, as exhibit N, which appears to be 514 pages. Mr. Scruggs
                                                   5
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 6 of 12 PageID #: 2092




         Dr. West-Denning told Mr. Scruggs that nothing was wrong with his heart, but Mr. Scruggs

  disagreed, said there was something wrong with his heart, and said the EKG was inaccurate.

  Dkt. 110-1 at ¶ 17; dkt. 110-11 at p. 26; dkt. 120 at p. 4, ¶ 6.

         To rule out any side effects caused by Mr. Scruggs’s hunger strike Dr. West-Denning took

  Mr. Scruggs’s orthostatic vitals. Id. at ¶ 19. Orthostasis is the normal physiological response of the

  sympathetic nervous system to counteract a fall in blood pressure when is person is laying down

  and assumes an upright position. Id. This meant taking Mr. Scruggs’ blood pressure and pulse

  while he was sitting and again while lying down. Id. at ¶ 20. Mr. Scruggs’s orthostatic vital signs

  were within normal ranges, indicating that he was not at risk for fainting. Id. at ¶¶ 20-23.

         At the time of the January 9, 2018, chest pain event, Mr. Scruggs’ medications were a

  low-dose aspirin regimen, Lactulose, Lisinopril, Neurontin, Pepcid, and Terazosin. Id. at ¶ 24. Of

  these medications, a few could have caused Mr. Scruggs’ lightheadedness. Id., at ¶ 24b–f. Given

  Mr. Scruggs’s active medications, Dr. West-Denning believed the most likely culprit of the

  lightheadedness was Neurontin. Id. at ¶ 25. While Lisinopril, Pepcid, and Terazosin can

  occasionally produce lightheadedness or dizziness, these are far more common side effects for

  Neurontin. Id.

         Dr. West-Denning ordered a reduction (tapering) in Mr. Scruggs’ Neurontin. In making

  this decision, Dr. West-Denning noted that Mr. Scruggs’ medical records contained a July 17,

  2017, radiology report of x-rays taken following Mr. Scruggs’ report of pain in his sacrum and

  coccyx. The report found that the “sacrum and coccyx appear within normal limits.” Id. at ¶ 26;

  dkt. 110-8). Dr. West-Denning also saw in the medical records that Mr. Scruggs had refused



  concludes that because the medical records he received from opposing counsel in his other case
  do not include the December 2017 EKG, Dr. West-Denning must have fabricated the report. The
  resolution of this action does not turn on whether the December EKG report is authentic.
                                                     6
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 7 of 12 PageID #: 2093




  numerous blood draws, raising a concern that the Neurontin is being diverted and trafficked.

  Dkt. 110-1 at ¶ 27. Finally, Dr. West-Denning reviewed Mr. Scruggs’ medical records from

  Eskenazi Hospital where Mr. Scruggs had been seen and assessed for complaints of pain in the

  past. Id. at ¶ 28. During his most recent examination at Eskenazi (date not noted), medical staff

  there apparently thought that Mr. Scruggs displayed signs of malingering. Id.

             After Dr. West-Denning interpreted the EKG results, recorded her interaction with

  Mr. Scruggs in his electronic medical records, and issued a FER to taper Mr. Scruggs’ Neurontin,

  see dkt. 110-10, she left WVCF for the day. Dkt. 110-1 at ¶ 30. The FER changed Mr. Scruggs’

  Neurontin from 300 mg twice daily to 100 mg twice daily. Dkt. 110-10.

             Mr. Scruggs was taken from the medical area and got into a van for transport back to his

  housing unit. In the van he “vented” his anger at Dr. West-Denning and made threatening

  comments directed at her. The correctional staff issued him a conduct report for threatening.

  Dkt. 110-11 at p. 27. Mr. Scruggs testified that pursuant to policy, Dr. West-Denning was informed

  of his threats. Id. He contends “that’s when she took me off my pain medication.” Id.

             Dr. West-Denning states in her affidavit that she was not aware of the conduct report of

  Mr. Scruggs’ threats when she issued the order to taper Mr. Scruggs’s order for Neurontin. Id. at

  ¶¶ 30-31. Mr. Scruggs stated in his deposition that he was given the conduct report at 5:00 p.m.

  Dkt. 110-11 at p. 27. He believes he was “taken off [his] medicine” at 5:21 p.m. Id.; dkt. 110-10

  at p. 1.

                                             III. Discussion

              Mr. Scruggs’ § 1983 claims against Dr. West-Denning arise, because he is a convicted

  offender, under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993) (“It is

  undisputed that the treatment a prisoner receives in prison and the conditions under which he is



                                                    7
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 8 of 12 PageID #: 2094




  confined are subject to scrutiny under the Eighth Amendment.”). The claims are (1) unnecessary

  infliction of pain, see Whitley v. Albers, 475 U.S. 312, 319 (1986) (discussing deliberate infliction

  of pain claims), and (2) deliberate indifference to a serious medical need, see Farmer v. Brennan,

  511 U.S. 825, 8374 (1994) (defining deliberate indifference to serious medical needs claims). The

  claims are based on Mr. Scruggs’ belief that when Dr. West-Denning learned of his threat “to

  follow her home and kill her”, see dkt. 2 (complaint) and dkt. 10 (screening order), she stopped

  his pain medication.

         Prison officials have a duty to provide humane conditions of confinement, which includes

  adequate medical care. Farmer v. Brennan, 511 U.S. 825, 832 (1994). To prevail on a deliberate

  indifference to serious medical needs claim, Mr. Scruggs must show that (1) he suffered from an

  objectively serious medical condition, and (2) the defendant knew about the condition and the

  substantial risk of harm it posed but disregarded that risk. Id. at 837; Pittman ex rel. Hamilton v.

  County of Madison, 746 F.3d 766, 775 (7th Cir. 2014); see also Petties v. Carter, 836 F.3d 722,

  727–28 (7th Cir. 2016) (en banc) (“To determine if the Eighth Amendment has been violated in

  the prison medical context, [courts] perform a two-step analysis, first examining whether a plaintiff

  suffered from an objectively serious medical condition, and then determining whether the

  individual defendant was deliberately indifferent to that condition.”). To elaborate further:

         To prove deliberate indifference, mere negligence is not enough. A plaintiff must
         provide evidence that an official actually knew of and disregarded a substantial risk
         of harm. The linchpin is a lack of professional judgment. A medical professional is
         entitled to deference in treatment decisions unless no minimally competent
         professional would have so responded under those circumstances. A prison medical
         professional faces liability only if his course of treatment is such a substantial
         departure from accepted professional judgment, practice, or standards as to
         demonstrate that the person responsible actually did not base the decision on such
         a judgment.




                                                   8
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 9 of 12 PageID #: 2095




  Campbell v. Kallas, 936 F.3d 536, 544-45 (7th Cir. 2019) (internal citations and quotations

  omitted). To elaborate even more, deliberate indifference means a culpable state of mind

  equivalent to criminal recklessness. Rivera v. Gupta, 836 F.3d 839, 842 (7th Cir. 2016).

           Concerning Mr. Scruggs’ infliction of pain claim, “[t]he Eighth Amendment prohibits the

  unnecessary and wanton infliction of pain, which includes [d]eliberate indifference to serious

  medical needs of prisoners.” Knight v. Grossman, 942 F.3d 336, 340 (7th Cir. 2019) (internal

  quotation omitted).

           Mr. Scruggs claims that Dr. West-Denning was deliberately indifferent to his serious

  medical needs (his back pain), and intentionally caused him pain by withdrawing his pain

  medication. He argues that this inference is supported by the fact that Dr. West-Denning wrote

  the order modifying his pain medication after he made the threats against her. Dkt. 2. But this is

  speculative and not reasonably inferred from the facts, while Dr. West-Denning’s stated reason for

  her action is supported by the medical record and other evidence.

           In her affidavit, Dr. West-Denning states that when she wrote the January 9, 2018, order

  modifying Mr. Scruggs’ pain medication she was not aware that he had made threats against her.

  Dkt. 110-1 at ¶ 31. Mr. Scruggs argues that Dr. West-Denning had to have been told about his

  threats because that was prison policy and that she thus knew of the threat and acted with the intent

  to inflict pain. This is not a reasonable inference that can be construed in Mr. Scruggs’ favor. The

  Court will not draw inferences that are “supported by only speculation or conjecture,” Williams v.

  Brooks, 809 F.3d 936, 944 (7th Cir. 2016) (quoting Argyropoulos v. City of Alton, 539 F.3d 724,

  732 (7th Cir. 2008)) (internal citations omitted). “Conclusory allegations alone cannot defeat a

  motion for summary judgment.” Thomas v. Christ Hosp. & Med. Ctr., 328 F.3d 890, 892 (7th Cir.

  2003).



                                                   9
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 10 of 12 PageID #: 2096




          In his attempt to provide evidence to support his theory of the case, Mr. Scruggs points to

   places in the medical record which he contends suggest Dr. West-Denning’s nefarious intent and

   sinister actions. He contends that Dr. West-Denning fabricated an EKG record to support her

   conduct. See n.2 supra. Mr. Scruggs asserted that false x-rays were taken of his back to reflect

   that nothing was wrong with his lower back, but has no evidence to support the assertion, and

   extrapolates from there that Dr. West-Denning used the false x-rays to support her removal of his

   pain medication. Mr. Scruggs believes that Dr. West-Denning’s statements that she examined him

   on January 9, 2018, are false, contending that she never examined him. Dkt. 120.

          Mr. Scruggs repeatedly contends that Dr. West-Denning removed or stopped his pain

   medication. Dkts. 2, 110-11, & 120. But the undisputed record does not show that Dr. West-

   Denning stopped the medication, only that she reduced the dosage. Dkt. 110-10 at p. 1. Dr. West-

   Denning’s recommendation to resume the 300 mg dose of Neurontin was entered into the medical

   record at 11:02 p.m. Dkt. 110-2. Less than eighteen hours later, after seeing Mr. Scruggs for the

   first time and evaluating his complaints of chest pain, Dr. West-Denning reduced the Neurontin

   dose to 100 mg twice daily. She had been able to assess Mr. Scruggs’ demeanor and symptoms,

   leading her to suspect him of malingering. Dkt. 110-10. Noting his reported symptoms, and

   knowing that she had recommended a resumption of 300 mg of Neurontin just the night before,

   Dr. West-Denning’s decision to “taper” Mr. Scruggs’ dosage of Neurontin was an action taken in

   response to his symptoms, his medical history, and an in-person evaluation of the patient. It was a

   medical decision and not an act of retribution. The objective record supports this finding and no

   reasonable jury would find otherwise.

          As noted earlier, to give credence to Mr. Scruggs’ theory that Dr. West-Denning’s decision

   was an act of retribution intended to inflict unnecessary pain would be speculative. The only



                                                   10
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 11 of 12 PageID #: 2097




   evidence to support Mr. Scruggs’ theory is the timing. But coincidental timing is insufficient to

   defeat a motion for summary judgment because “[b]y itself, temporal proximity would not

   normally create an issue of material fact as to causation.” Buie v. Quad/Graphics, Inc., 366 F.3d

   496, 506 (7th Cir. 2004). The same would be true about coincidental timing not being sufficient to

   create a material issue of fact as to intent. Speculative theories of a case cannot defeat an evidence-

   based motion for summary judgment. See Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir.

   2008).

            The Court has considered Mr. Scruggs’ motion for summary judgment while also

   considering Dr. West-Denning’s cross-motion. Although Mr. Scruggs’ motion was filed before

   discovery ended on July 10, 2019, see dkt. 17 & dkt. 87, Dr. West-Denning’s cross-motion and

   Mr. Scruggs’ response make the same arguments and cite essentially the same evidence and

   Mr. Scruggs’ deposotion. The Court has therefore assessed both motions, the submitted evidence,

   and the responsive filings in toto for judicial expediency. Separate consideration of each motion

   would not provide a different result.

                                              IV. Conclusion

            Dr. Jackie L. West-Denning’s affidavit explaining her reason for reducing, not stopping,

   Christopher Scruggs’ pain medication, supported by the medical record, requires that Mr. Scruggs’

   motion for summary judgment, dkt. [87], be denied, and Dr. West-Denning’s motion for summary

   judgement, dkt. [108], be granted. This action is dismissed with prejudice. Final judgment

   consistent with this Order shall now enter.

   SO ORDERED.

   Date: 8/28/2020




                                                     11
Case 2:18-cv-00459-JPH-MJD Document 125 Filed 08/28/20 Page 12 of 12 PageID #: 2098




   Distribution:

   Christopher L. Scruggs
   957096
   Wabash Valley Correctional Facility – Inmate Mail/Parcels
   Electronic Service Participant – Court Only

   Douglass R. Bitner
   Katz Korin Cunningham, P.C.
   dbitner@kkclegal.com

   Jarod Zimmerman
   Katz Korin Cunningham, P.C.
   jzimmerman@kkclegal.com




                                                12
